Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT
This Second Amendment to Credit Agreement (the “Second Amendment” or “this
Amendment”) is made and entered into effective as of September 22, 2014, by and
between HMS INCOME FUND, INC., a Maryland corporation (“Borrower”), CAPITAL ONE,
NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”), the
Lenders party hereto, including EVERBANK COMMERCIAL FINANCE, INC. (“Additional
Lender”), which has become a Lender pursuant to this Amendment and HMS EQUITY
HOLDING, LLC, a Delaware limited liability company (“Guarantor”).
RECITALS
WHEREAS, Borrower, Administrative Agent and the Lenders party thereto
immediately prior to the effectiveness of this Amendment (the “Existing
Lenders”) entered into that certain Senior Secured Revolving Credit Agreement
dated as of March 11, 2014 (as supplemented by that certain Joinder and
Reaffirmation Agreement dated as of April 15, 2014 (the “Joinder Agreement”),
executed by Guarantor for the benefit of Administrative Agent on behalf of the
Lenders, as amended by that certain First Amendment to Loan Documents dated as
of May 30, 2014 (the “First Amendment”), and as further amended, modified,
restated, supplemented, renewed or extended from time to time, the “Credit
Agreement”);
WHEREAS, in connection with the Credit Agreement, (a) Borrower and the other
grantors party thereto entered into that certain Amended and Restated General
Security Agreement dated as of March 11, 2014 in favor of Administrative Agent
for itself and for the benefit of the Lenders (as supplemented by the Joinder
Agreement, as amended by the First Amendment, and as further amended, modified,
restated, supplemented, renewed or extended from time to time, the “Security
Agreement”); and (b) Borrower and the pledgors party thereto entered into that
certain Amended and Restated Equity Pledge Agreement dated as of March 11, 2014
in favor of Administrative Agent for itself and for the benefit of the Lenders
(as supplemented by the Joinder Agreement, as amended by the First Amendment,
and as further amended, modified, restated, supplemented, renewed or extended
from time to time, the “Pledge Agreement”); and
WHEREAS, Borrower has requested that the Existing Lenders and the Administrative
Agent amend certain provisions to the Credit Agreement, and said parties are
willing to do so subject to the terms and conditions set forth herein, provided
that Borrower and Guarantors ratify and confirm all of their respective
obligations under the Credit Agreement and each other Loan Document to which
each is a party;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, Borrower, Guarantor, the Lenders party hereto
(including the Additional Lender) and the Administrative Agent agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.






--------------------------------------------------------------------------------



2.    Amendments to the Credit Agreement. The Credit Agreement is hereby amended
as follows:
(a)    Schedule B to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule B attached hereto.
3.    Increase in Commitments; Joinder of Additional Lender.
(a)    Commitment Increase and Notice. By its execution hereof, Borrower hereby
requests (i) an increase in the aggregate Revolver Commitments by the amount of
$35,000,000 (from $70,000,000 to $105,000,000) (the “Revolver Increase”), to be
effectuated by a $5,000,000 increase in the Revolver Commitment of Patriot Bank
(the “Increasing Lender”) and the addition of a $30,000,000 Revolver Commitment
from the Additional Lender, (ii) that the Additional Lender join the Credit
Agreement as a Lender with a Revolver Commitment of $30,000,000, in each case as
set forth on Schedule B hereto and (iii) that the Commitment Increase Date be
the date hereof.
(b)    Consent of Administrative Agent. By its execution hereof, Administrative
Agent consents to (i) the increase in the aggregate Revolver Commitments by the
amount of $35,000,000, (ii) the joinder of the Additional Lender as a Lender
under the Credit Agreement with a Revolver Commitment of $30,000,000, (iii) the
new allocations of the Revolver Commitment as set forth on Schedule B to this
Second Amendment, which Schedule B replaces the Schedule B to the Credit
Agreement as of the date of the Second Amendment and (iv) the establishment of
the date hereof as the Commitment Increase Date.
(c)    Joinder of Additional Lender. By its execution hereof, Additional Lender
hereby joins the Credit Agreement as a Lender and becomes a party to the Credit
Agreement with a Revolver Commitment of $30,000,000 as set forth on Schedule B
hereto, with all of the duties, obligations, rights and privileges appurtenant
thereto, including those specifically set forth in this Amendment. Additional
Lender agrees that this Amendment constitutes the joinder agreement for purposes
of Section 2.14(b) the Credit Agreement. Additional Lender acknowledges that (i)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to execute this Amendment
and join the Credit Agreement as a Lender, and (ii) it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
4.    Acknowledgments of Administrative Agent and Existing Lenders Regarding
Commitment Increase. By their execution hereof, each of the Administrative Agent
and each Existing Lender party hereto acknowledges and agrees that:

2





--------------------------------------------------------------------------------



(a)    Section 3(a) of this Amendment shall be deemed to be a requested
Commitment Increase from Borrower with respect to the Existing Lender increase
and the joinder of Additional Lender to the Credit Agreement all as shown on
Schedule B;
(b)    the Commitment Increase Date shall be the date hereof;
(c)    this Amendment constitutes the joinder agreement for purposes of Section
2.14(b) the Credit Agreement with respect to the joinder of Additional Lender to
the Credit Agreement; and
(d)    each Existing Lender waives any rights of such Existing Lender under
Section 2.14 of the Credit Agreement to any prior notice of the increase in the
aggregate Revolver Commitment, or to participate in the increase in the
aggregate Revolver Commitment, in each case, effectuated pursuant this
Amendment, except to the extent specifically set forth herein.
5.    Conditions to Effectiveness. This Amendment shall be effective upon
satisfaction of each of the following conditions:
(a)    the Administrative Agent (or its counsel) shall have received from each
of Borrower, the Guarantors, the Increasing Lender, the Existing Lenders
constituting at least the Required Lenders (determined prior to, and without
giving effect to, the Additional Lender having joined the Credit Agreement and
the increase in the Revolver Commitments effectuated pursuant to this Amendment)
and the Additional Lender, either (a) a counterpart of this Amendment signed on
behalf of such party or (b) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Amendment) that such party has signed a counterpart of this Amendment;
(b)    the Administrative Agent shall have received all amounts due and owing,
including payment of all other fees and reimbursement or payment of all legal
fees and other expenses required to be reimbursed or paid by Borrower to the
extent that invoices have been provided to Borrower;
(c)    the Administrative Agent shall have received, for the benefit of the
Additional Lender and the Increasing Lender, an executed Note in the amount of
such Lender’s Revolver Commitment following the effectiveness of this Amendment;
(d)    the Administrative Agent shall have received resolutions of the board of
directors (or other governing body) of Borrower certified by the Secretary (or
other custodian of records) of Borrower which authorize the execution, delivery,
and performance by Borrower of this Amendment;
(e)    the Administrative Agent shall have received a certificate of the Chief
Financial Officer or another Responsible Officer, required pursuant to
Section 2.14(d)(i)(D) of the Credit Agreement; and

3





--------------------------------------------------------------------------------



(f)    the Administrative Agent shall have received all documents and other
items that it may reasonably request relating to any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent.
6.    Representations and Warranties. Each of the Borrower and each Guarantor
represents and warrants as follows:
(a)    it is duly authorized and empowered to execute, deliver and perform this
Amendment and all other instruments referred to or mentioned herein to which it
is a party, and all action on its part requisite for the due execution, delivery
and the performance of this Amendment has been duly and effectively taken;
(b)    after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement, as amended hereby, and any other Loan
Documents to which it is a party executed in connection herewith or therewith
are true in all material respects on and as of the date hereof as though made on
and as of the date hereof, except to the extent that such representation or
warranty was made as of a specific date, in which case such representation or
warranty was true in all material respects when made;
(c)    after giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default; and
(d)    when duly executed and delivered, each of this Amendment, the Credit
Agreement and any other Loan Documents to which it is a party executed in
connection herewith or therewith will be legal and binding obligations of it,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.
7.    Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of Borrower or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.
8.    Ratification. Borrower and each Guarantor hereby confirm and ratify the
Credit Agreement, the Collateral Documents and each of the other Loan Documents
to which it is a party, as amended hereby, and acknowledge and agree that the
same shall continue in full force and effect, as amended hereby and by any prior
amendments thereto. Nothing in this Amendment extinguishes, novates or releases
any right, claim, lien, security interest or entitlement of any of the Lenders
or the Administrative Agent created by or contained in any of such documents nor
is Borrower or any other Guarantor released from any covenant, warranty or
obligation created by or contained herein or therein.

4





--------------------------------------------------------------------------------



9.    Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.
10.    References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.
11.    Headings Descriptive. The headings of the several sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.
12.    Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to such state’s
conflict of laws rules.
13.    Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signature Pages Follow]



5





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers to be effective as of the day
and year first above written.
BORROWER:
HMS INCOME FUND, INC.,
a Maryland corporation
By:     /s/ Ryan T. Sims    
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary

[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------





GUARANTORS:
HMS EQUITY HOLDING, LLC, a Delaware limited liability corporation
By: HMS INCOME FUND, INC., a Maryland corporation, its Managing Member
By:     /s/ Ryan T. Sims    
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary    







[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION
By:     /s/ Bobby Hamilton    
Name: Bobby Hamilton
Title: Vice President    

[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------





LENDER:
PATRIOT BANK
By:     /s/ Bill Holbert    
Name: Bill Holbert    
Title: Senior Vice President    

[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------





LENDER:
WHITNEY BANK
By:     /s/ Wayne L. Mediamolle, II    
Name: Wayne L. Mediamolle, II    
Title: Senior Vice President    

[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------





LENDER:
TRUSTMARK NATIONAL BANK
By:     /s/ Jeff Deutsch    
Name: Jeff Deutsch
Title: Senior Vice President    

[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------





ADDITIONAL LENDER:
EVERBANK COMMERCIAL FINANCE, INC.
By:     /s/ Ed McGugan    
Name: Ed McGugan    
Title: Managing Director    





[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------



SCHEDULE B
REVOLVER COMMITMENT


Lender
Revolver Commitment
Capital One, National Association


$35,000,000


Patriot Bank


$20,000,000


Whitney Bank


$10,000,000


Trustmark National Bank


$10,000,000


Everbank Commercial Finance, Inc.


$30,000,000


TOTAL


$105,000,000






[Schedule B]



